U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave., 10th Floor Milwaukee, WI 53202 ` June 15, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 "F" Street N.E. Washington D.C.20549 Re: Intrepid Capital Management Funds Trust (the “Trust”) File Nos.: 333-118634 and 811-21625 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust, Post-Effective Amendment No. 15 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 17 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended). The Amendment is being filed pursuant to Rule 485(a)(1) under the 1933 Act for the purpose of registering 1 new class of shares — Institutional Class shares — for each of the Intrepid Income Fund and Intrepid All Cap Fund, each a series of the Trust (the “Funds”).Additionally, this filing redesignates the existing class of shares of each Fund as Investor Class shares.Upon effectiveness, the Intrepid Income Fund and Intrepid All Cap Fund will each issue two classes of shares:Investor Class and Institutional Class. As a point of information, the extensive use of R-tagging in this Amendment is a reflection of the drafting process, whereby information for the Funds has been selected, where appropriate, based on the Trust’s last post-effective amendment filed via EDGAR (i.e. Post-Effective Amendment No. 12 under the 1933 Act, filed on January 28, 2010), which contained information about the four series of the Trust, two of which were the Intrepid Income Fund and Intrepid All Cap Fund. Because we believe this filing does not include any other material changes, apart from the references to the Institutional Class shares in the sections of the Prospectus entitled “Summary Section,” “Share Prices of the Fund,” “Purchasing Shares,” “Redeeming Shares,” and “Financial Highlights,” and the sections in the Statement of Additional Information entitled “Fund History and Classification,” “Management Ownership, Principal Shareholders and Control Persons,” “Management of the Trust,” “Determination of Net Asset Value,” “Distribution of Shares,” “Automatic Investment Plan and Telephone Purchases” and “Systematic Withdrawal Plan,” and because the Staff reviewed and providedoral comments to U.S. Bancorp Fund Services, LLC, on January 8, 2010, regarding the Funds’ conformance to the Summary Prospectus Rule as set forth in 17 CFR Parts, 230, 232, 239 and 274, we request that the Staff provide a review limited only to the changes noted. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing would be effective 60 days after filing.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement. Please direct any inquiries regarding this filing to me at (414) 765-5366. Very truly yours, /s/ Edward Paz Edward Paz For U.S. Bancorp Fund Services, LLC
